Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's Information Disclosure Statement (IDS) filed on 1/31/2021. Claims 21, 24-30 and 33-39 where previously noted to be allowed on in Notice of Allowance dated 12/20/2021. 
Allowable Subject Matter
Claims 21, 24-30 and 33-39 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to process for device access control in a Decentralized Blockchain Environment.  

The examiner notes for the record that each reference listed on applicant's Information Disclosure Statement (IDS) filed on 1/31/2022, has been considered. The examiner further notes for the record that none of the reference(s) listed on the IDS, alone or in combination, discloses applicant's claim limitation element(s) of, "verifying that the user device is authorized to access the service device based on the user identifier included in the signed message...and generating, responsive to the verification, a service device request for the service device, wherein the changes provided to the service device comprise the service device request that causes the service device to provide the service... detecting that an expiration condition of the state channel has been met…responsive to detecting that the expiration condition of the state channel has been met...providing a request indicating a total number of services provided during the length of time for the plurality of requests received through the state channel...".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497